UNITED STATES COURT OF APPEALS
Filed 9/10/96                   TENTH CIRCUIT


WILLIAM T. RICKS,

      Plaintiff-Appellant,

vs.                                                    No. 95-3147
                                                   (D.C. No. 93-CV-2545)
XEROX CORPORATION, a New York                           (D. Kan.)
corporation,

      Defendant-Appellee.


                              ORDER AND JUDGMENT*


Before TACHA, BALDOCK, and BRORBY, Circuit Judges.**


      Plaintiff William T. Ricks appeals the district court’s entry of summary judgment

in favor of Defendant Xerox Corporation on Plaintiff’s claim of employment

discrimination in violation of the Americans With Disabilities Act of 1990, 42 U.S.C.

§§ 12101 to 12213. See Ricks v. Xerox Corp., 877 F. Supp. 1468 (D. Kan. 1995).

Summary judgment is appropriate only if there are no genuinely disputed material issues


      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
               After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case therefore is
ordered submitted without oral argument.
of fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(c). We review a summary judgment de novo, viewing the record in the light most

favorable to the nonmoving party. Ball v. Renner, 54 F.3d 664, 665 (10th Cir. 1995).

Upon careful consideration of the record, the briefs of the parties, the district court’s

order, and the applicable law, we find no reversible error and affirm for substantially the

reasons stated in the district court’s order.

       AFFIRMED.

                                                          Entered for the Court


                                                          Bobby R. Baldock
                                                          Circuit Judge




                                                -2-